Citation Nr: 0946338	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active military service from October 1943 to 
March 1946, and from September 1950 to June 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, in which the RO denied the Veteran's 
claim for an increased rating for his service-connected 
degenerative disc disease of the lumbar spine.  In that same 
rating action, the RO also denied the Veteran's claim of 
entitlement to service connection for a total right hip 
replacement, secondary to the service-connected low back 
disability.  In August 2007, the Veteran filed a notice of 
disagreement, and a statement of the case was issued in 
October 2007.  In November 2007, the Veteran filed a 
substantive appeal (VA Form 9).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2009.  A transcript 
of the hearing is in the record.

At the time of the August 2009 Travel Board hearing, the 
Veteran submitted a written statement in which he withdrew 
his appeal for service connection for a total right hip 
replacement, secondary to the service-connected low back 
disability.  Accordingly, this issue is no longer in 
appellate status.  See 38 C.F.R. § 20.204 (2009).

During the Travel Board hearing, the Veteran also submitted a 
list of the medications that he took, a private medical 
statement from D.L.G., M.D., dated in August 2009, a 
duplicative copy of a private medical treatment record, dated 
in April 2006, and a medical article regarding alternative 
therapies for pain relief.  The Veteran waived additional RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c ).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an extraschedular rating for the 
service-connected degenerative disc disease of the lumbar 
spine under 38 C.F.R. § 3.321(b)(1), is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is manifested by limitation of motion and 
pain, but not by ankylosis of the thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome 
lasting six weeks in the past year necessitating bedrest 
prescribed by a physician.


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 40 percent for service-connected degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2006 and May 2008 letters sent to the Veteran by the 
RO adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

On March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2006 and May 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the December 2006 and May 2008 letters informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in December 2006, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in May 2008, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to this notice, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009); Dingess, 19 Vet. App. at 473.  The Board finds 
that the December 2006 and May 2008 letters substantially 
satisfy the current notification requirements for the claim 
for an increased rating for the Veteran's low back 
disability.  As the Veteran has not indicated any prejudice 
caused by a content error and no such error is apparent, the 
Board finds no basis for finding prejudice against the 
Veteran's appeal of the issue adjudicated in this decision.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.         

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a 
VA examination in July 2007, which was thorough in nature and 
adequate for the purposes of deciding this claim.  The July 
2007 VA examination revealed findings that are adequate for 
rating the Veteran's low back disability.  Thus, the Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal; VA has no further duty to provide an 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records show intermittent 
treatment for problems with the Veteran's lumbosacral spine.  
In November 1967, he was diagnosed with chronic lumbar strain 
and early degenerative disc disease.  

In September 1968, approximately three months after the 
Veteran's separation from the military, he underwent a VA 
examination.  At that time, the Veteran stated that during 
service, he injured his back and subsequently developed 
chronic low back pain.  X-rays were taken of the Veteran's 
lumbosacral spine and were reported to show some early 
narrowing of the lumbosacral disc space and some mild lipping 
at the anterior superior aspect of L-4 and the anterior 
inferior aspect of L-3.  Following the physical examination 
and a review of the x-rays, the examiner diagnosed the 
Veteran with probable early disc disease of the lumbosacral 
spine.  

By an October 1968 rating action, the RO granted service 
connection for disc disease of the lumbosacral spine.  The RO 
assigned a 10 percent disability rating under Diagnostic Code 
5293, effective from July 1, 1968, for the Veteran's service-
connected low back disability.  

By a January 1994 rating action, the RO increased the 
disability rating for the Veteran's service-connected disc 
disease of the lumbosacral spine from 20 percent to 40 
percent disabling under Diagnostic Code 5293, effective from 
October 27, 1993.   

In November 2006, the Veteran requested that his service- 
connected low back disability be reevaluated for a higher 
rating.

In a private medical statement from R.P.R., M.D., dated in 
October 2006, Dr. R. stated that the Veteran had complaints 
of low back pain that radiated down his lower extremity.  
According to Dr. R., in July 2006, the Veteran underwent 
surgery for a total right hip replacement and subsequently 
had medical complications involving his heart.  Dr. R. 
indicated that due to the Veteran's medical problems, he was 
not a candidate for back surgery.  Dr. R. attached private 
treatment records, dated in April and May 2006.  In an April 
2006 treatment record, it was noted that an x-ray of the 
Veteran's lumbosacral spine showed extensive multilevel disc 
and facet degenerative changes.  In a May 2006 treatment 
record, it was reported that a recent magnetic resonance 
imagining (MRI) showed that the Veteran had some mild 
stenosis at L2-3.       

In a private medical treatment record from the Texas Spine 
and Joint Hospital, dated in May 2007, B.D., M.D., stated 
that she had given the Veteran lumbar transforaminal epidural 
injections at the right L3 spinal nerve at L3-4, and the 
right L4 spinal nerve at L4-5.  The diagnosis was lumbar 
radiculopathy.  

A VA examination was conducted in July 2007.  At that time, 
the examiner stated that the Veteran was status post a lumbar 
laminectomy discectomy with fusion in the remote past.  The 
examiner indicated that according to the Veteran, he had 
daily mechanical low back pain.  The Veteran denied any 
episodes of flare-up pain.  The examiner noted that the 
Veteran complained of symptoms consistent with neurogenic 
claudication and right leg sciatic paresthesias and 
dysthesias, which occurred three to four times a day and were 
momentary in nature.  The Veteran denied symptoms of cauda 
equine syndrome.  He used a cane to ambulate.  The Veteran 
had been retired for over 20 years.  He could complete light 
housekeeping and similar household maintenance chores that 
did not require bending or twisting at the waist or any 
lifting.  The Veteran's walking distance was limited to 60 to 
70 feet before he had to sit down and rest due to his 
neurogenic claudication symptoms.       

Upon physical examination, the Veteran walked slowly and 
deliberately with an antalgic gait, with his waist flexed 
forward approximately 30 degrees, consistent with someone who 
had spinal stenosis.  Examination of the thoracolumbar spine 
showed that there was minimal tenderness to palpation of the 
L5-S1 spinous processes and of the bilateral lumbar 
paravertebral muscles.  There was no sacroiliac tenderness or 
sciatic notch tenderness.  Upon neurological examination, 
sensation was intact to light touch for all dermatomes of 
bilateral lower extremities.  In regard to motor strength, 
the Veteran was 5/5 for all muscle groups of bilateral lower 
extremities.  Reflexes were 1/3 and symmetric.  Babinski was 
negative.  Straight leg raising was negative both sitting and 
lying.  In regard to range of motion, forward flexion was to 
60 degrees, extension was to 10 degrees, left lateral flexion 
was to 20 degrees, right lateral flexion was to 10 degrees, 
left lateral rotation was to 30 degrees, and right lateral 
rotation was to 20 degrees.  The range of motion was the same 
pre-repetitive and post-repetitive except for the left 
lateral rotation which was reduced from 30 to 26 degrees 
post-repetitive.  The Veteran complained of pain on the 
extremes of motion in each plane.  X-rays of the Veteran's 
lumbosacral spine were reported to show scoliosis of the 
lumbar spine to the left, with considerable pelvic tilt 
suggesting that the left leg was shorter than the right.  
There were changes of degenerative disc disease at all levels 
except the L1-L2 level.  Following the physical examination 
and a review of the Veteran's x-rays, the examiner diagnosed 
the Veteran with lumbar degenerative disk and facet disease, 
symptomatic spinal stenosis at L2-3.      

Private medical records from Dr. D.L.G., dated from April to 
July 2008, show that in April 2008, Dr. G. stated that he was 
treating the Veteran for low back pain.  According to Dr. G., 
the Veteran wore a TENS unit and ambulated with a cane.  The 
Veteran had undergone selective epidural blocks in June 2006 
and May 2007.  He denied any bowel or bladder symptoms except 
for mild to moderate constipation.  Upon physical 
examination, the Veteran walked with a steady gait.  Lumbar 
range of motion was limited by pain.  The Veteran could flex 
and touch his knees.  Extension was limited to approximately 
10 to 15 degrees.  The Veteran's worst pain was generated 
with extension and extension coupled with rotation.  There 
was no clubbing, cyanosis, or edema of the extremities.  
Straight leg raising was negative.  Gross sensation and 
peripheral pulses were intact.  The pertinent diagnosis was 
lumbar spondylosis with facet syndrome.  Dr. G. directed the 
Veteran to apply a Lidoderm patch to the affected area.  The 
records further reflect that in July 2008, the Veteran 
underwent a lumbar medial branch block at L3 and L4, and a L5 
dorsal ramus block.  He also underwent a physical 
examination.  Dr. G. stated that the Veteran had chronic 
axial low back pain and was not a surgical candidate due to 
his cardiac condition.  According to Dr. G., the Veteran was 
severely debilitated.  Upon physical examination, Dr. G. 
stated that the Veteran's lumbar range of motion was limited 
by pain on flexion and extension.             

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that due to his service-connected low back 
disability, he was extremely limited in his activities.  The 
Veteran indicated that he could get around his house without 
a cane only if he touched the walls or furniture.  He noted 
that he received epidural shots and took medication to 
relieve his low back pain.  According to the Veteran, he also 
applied Lidoderm patches to the affected areas.  He provided 
a list of medications that he took on a regular basis.  The 
Veteran stated that because he had a heart attack after his 
surgery for a total right hip replacement, he was unable to 
have surgery on his back and had to live with chronic low 
back pain.  He submitted a medical article regarding 
alternative therapies for pain relief.   

At the time of the Travel Board hearing, the Veteran 
submitted a private medical statement from Dr. D.L.G., dated 
in August 2009, in which Dr. G. stated that he had been 
treating the Veteran since April 2008.  According to Dr. G., 
the Veteran had lumbar spondylosis and facet syndrome, with 
intractable, severe lumbar pain and severe degenerative disc 
disease.  Dr. G. noted that he had prescribed the Veteran 
pain medication to relieve the low back pain.  Dr. G. also 
stated that the Veteran used a lumbar back brace.         

III.  Criteria and Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  This case does not 
suggest that a different schedular rating is appropriate at 
any time during the pendency of the appeal.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  As the Veteran's 
increased rating claim was filed after that date (November 
2006) only the revised regulations apply to his claim.  The 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  In addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  Id.  (Intervertebral disc syndrome will be rated 
under the general rating formula for the spine or under a 
formula for disc syndrome based on incapacitating episodes.) 

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 26, 2003).

In regard to intervertebral disc syndrome, the diagnostic 
code pertinent to intervertebral disc syndrome, Diagnostic 
Code 5293, was reclassified as Diagnostic Code 5243 and under 
the current criteria, Note (6) calls for evaluation of this 
disability either under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Note (6) (2009).  Under the latter criteria, a 
veteran with intervertebral disc syndrome who experiences 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will 
receive a 40 percent evaluation, while a veteran who has such 
episodes with a total duration of at least 6 weeks during the 
past 12 months will garner a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2009).

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.    

In this case, the Veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back which is aggravated 
by prolonged walking or standing.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Based on the medical evidence of record, the Board must 
conclude that a schedular rating in excess of 40 percent is 
not warranted for the Veteran's service connected low back 
disability.  The current 40 percent rating is the maximum 
available under the general rating formula for the spine 
unless there is ankylosis, and there has been no medical 
evidence of unfavorable ankylosis of the lumbar spine.  The 
Board recognizes that the Veteran has maintained that his 
range of motion is extremely limited and restricts his 
activities.  However, as the Veteran is already receiving the 
maximum rating available for limitation of motion, even if 
the Veteran's range of motion was more restricted than 
documented in the VA and private medical evidence of record, 
a higher rating based on this restriction is still not 
available under the general rating formula.

Further, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible based on 
limitation of motion, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  The claims file is silent with 
respect to any objective findings of incapacitating episodes 
having a total duration of six weeks.  VA examinations as 
well as private treatment records are silent with respect to 
any incapacitating episodes.  Specifically, the medical 
evidence of record does not show that the Veteran has been 
prescribed bed rest by a physician and treated by a physician 
for at least six weeks due to any incapacitating episodes.  
Note 1 following Diagnostic Code 5243 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. Consequently, he does not qualify for a higher 
than 40 percent (i.e., 60 percent) rating for incapacitating 
episodes under Diagnostic Code 5243.

In regard to neurological abnormalities associated with the 
Veteran's service-connected low back disability, the Board 
notes that in private medical records, dated in April 2008, 
it was reported that the Veteran denied any bowel or bladder 
symptoms except for mild to moderate constipation.  To the 
extent that the Veteran experiences constipation, there is no 
medical evidence attributing this symptom to the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  In addition, the Board recognizes that the evidence 
of record includes numerous references to low back pain that 
radiates to the Veteran's lower extremities.  In a May 2007 
private medical treatment record, Dr. B.D. diagnosed the 
Veteran with lumbar radiculopathy and gave him transforaminal 
epidural injections.  However, the Board notes that 
approximately two months after the Veteran was diagnosed with 
lumbar radiculopathy, he underwent a VA examination in July 
2007 and the neurological examination at that time was 
essentially normal.  Specifically, although reflexes were 
1/3, sensation was intact to light touch for all dermatomes 
of bilateral lower extremities, motor strength was 5/5 for 
all muscle groups of bilateral lower extremities, and 
Babinski and straight leg raising tests were negative.  Thus, 
the Board finds that the preponderance of the evidence is 
against a finding of radiculopathy to the lower extremities 
due to the Veteran's service-connected low back disability, 
and a separate evaluation for neurological abnormalities is 
not appropriate.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to a rating in excess of 
40 percent for the Veteran's service-connected degenerative 
disc disease of the lumbar spine.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a schedular rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.


REMAND

Although the Board has denied the Veteran's claim for 
entitlement to an increased schedular rating for degenerative 
disc disease of the lumbar spine, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), the Board must 
consider the potential application of various provisions of 
Title 38 of the Code of Federal Regulations, whether or not 
the Veteran raised them, including § 3.321(b)(1), which 
governs extraschedular ratings.  In the instant case, the 
Board finds that the evidence of record suggests such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  In private 
medical records, dated in July 2008, Dr. G. stated that the 
Veteran was severely debilitated due to his low back 
disability.  In a subsequent private medical statement, dated 
in August 2009, Dr. G. further noted that the Veteran had 
intractable, severe lumbar pain and severe degenerative disc 
disease, and used a lumbar back brace.  Such extremely 
painful symptoms and the effects thereof may not adequately 
be reflected in the schedular rating criteria.  The Board 
recognizes that the Veteran has been retired for over 20 
years.  However, in light of the above, and given that the 
Veteran's service-connected low back disability presumably 
interfered with his employment, the criteria for submission 
for assignment of an extraschedular rating for the Veteran's 
low back disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must ensure compliance with 
the provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2009).  In this regard, 
the AMC/RO should provide the Veteran 
written notification specific to the claim 
for an extraschedular rating for service-
connected degenerative disc disease of the 
lumbar spine under 38 C.F.R. 
§ 3.321(b)(1).     

2.  Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service for consideration of an 
extraschedular evaluation for the 
Veteran's service-connected low back 
disability.  See 38 C.F.R. § 3.321(b) 
(2009).       

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last supplemental 
statement of the case, the AMC/RO must 
adjudicate the Veteran's claim for an 
extraschedular rating for his low back 
disability.  If the claim is not 
adjudicated to the Veteran's satisfaction, 
the AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


